4DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 20210125307 A1) in view of Cornog (US 20120249746 A1).
Regarding claim 1, Ranade discloses a fusion method for multiple depth information ([0007-0009 and 0171-0172] the system describes a fusion for depth information, also see [0114, 0141, 0147-0148, 0153-0154, 0163-0164]), comprising:
obtaining a first depth information by a first image capturing module ([0007-0009, 0141, and 0171], Camera 1 and D1 of fig. 23); 
obtaining a second depth information by a second image capturing module ([0007-0009, 0141, and 0171], Camera 2 and D2 of fig. 23); and 
transforming the first depth information into a first transformation information (1506 of fig. 15, 2302 and D1DZ of fig. 23) and 
processing the second depth information according to the first transformation information to generate a transformed information (1508 of fig. 15, 2304 and D2DZ of fig. 23); 
or, merging the first depth information and the second depth information to be a fusion information (1510 of fig. 15; 2308 and DF of fig. 23), and then transforming the fusion information into the transformed information (1510 of fig. 15, [0141]  the present system generates a fused depth map from the first synthesized depth map and the second synthesized depth map, at 1510, 2308 and DF of fig. 23). 
It is noted that Ranade does not teach transforming through a non-linear transformation. 
Cornog teaches transforming through a non-linear transformation ([0052, 0057, 0060-0062]. [0061] Multiple selections and match constraints within a given source image and target image result in a non-linear transformation of depth values. Each specified match generates a point on the depth curve as illustrated in FIG. 10C (1010, 1012, 1014)).
	Taking the teachings of Ranade and Cornog together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-linear transformation of Cornog into the transformation of Ranade for reducing or eliminating perceived depth problems associated with discontinuities or portions of a sequence having unacceptably rapid change in the perceived depth metric.
	Regarding claim 10, Ranade discloses a fusion system for multiple depth information ([0007-0009 and 0171-0172] a fusion system for multiple depth information, also see [0114, 0141, 0147-0148, 0153-0154, and 0163-0164]), comprising: 
a first image capturing module (Camera 1 and image of fig. 23); 
a second image capturing module (Camera 2 and image of fig. 23); 
a depth generation unit (Camera 1 and Depth Map D1 and Camera 2 and Depth Map D2 of fig. 23) used to obtain a first depth information using a first image capturing module and to obtain a second depth information using a second image capturing module (D1 and D2 of fig. 23); and 
a fusion unit (2302, 2304, and 2308 of fig. 23) used to transform the first depth information into a first transformation information (2302 and D1DZ of fig. 23) and process the second depth information according to the first transformation information to generate a transformed information (2302 and D2DZ of fig. 23); or, used to merge the first depth information and the second depth information to be a fusion information (2308 and DF of fig. 23), and then transform the fusion information into the transformed information (2308 and DF of fig. 23)
 It is noted that Ranade does not teach transforming through a non-linear transformation. 
Cornog teaches transforming through a non-linear transformation ([0052, 0057, 0060-0062]. [0061] Multiple selections and match constraints within a given source image and target image result in a non-linear transformation of depth values. Each specified match generates a point on the depth curve as illustrated in FIG. 10C (1010, 1012, 1014)).
	Taking the teachings of Ranade and Cornog together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-linear transformation of Cornog into the transformation of Ranade for reducing or eliminating perceived depth problems associated with discontinuities or portions of a sequence having unacceptably rapid change in the perceived depth metric.
Regarding claims 2 and 11, Ranade modified by Cornog teaches the fusion method for multiple depth information according to claims 1 and 10, Ranade further teaches wherein the step of processing the second depth information according to the first transformation information to generate the transformed information further comprises: transforming the second depth information into a second transformation information (D2 and D2DZ of fig. 23); and merging the first transformation information and the second transformation information to generate the transformed information (D1DZ , D2DZ , and DF of fig. 23, [0171] A first synthesized depth map D.sub.1.sup.DZ, output from the first view synthesis block 2302, and a second synthesized depth map D.sub.2.sup.DZ, output from the second view synthesis block 2304, are provided to a depth fusion block 2308).
Regarding claims 3 and 12, Ranade modified by Cornog teaches the fusion method for multiple depth information according to claim 1, Ranade further teaches wherein the step of processing the second depth information according to the first transformation information to generate the transformed information further comprises: merging the first transformation information and the second depth information to generate the transformed information ([0171-0172], D1DZ , D2DZ , and DF of fig. 23, D2DZ has the second depth map information D2).
Regarding claims 4 and 13, Ranade modified by Cornog teaches the fusion method for multiple depth information according to claims 1 and 10, Cornog further discloses wherein the non-linear transformation is performed according to a conversion ratio (input depth and output depth, the curve has a conversion ratio in figure 10C).
Regarding claim 6 and 15, Ranade modified by Cornog teaches the fusion method for multiple depth information according to claims 1 and 10, Cornog further teaches wherein the fusion information is transformed through the non-linear transformation using a bitwise right-shift operation (fig. 10C, shift right).
Regarding claims 7 and 16, Ranade modified by Cornog teaches the fusion method for multiple depth information according to claims 6 and 15, Cornog further teaches wherein the bitwise right-shift operation is a 1-bit right-shift operation (fig. 10C, right shift).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 20210125307 A1) in view of Cornog (US 20120249746 A1) as applied to claim 1, 10, and 13, and further in view of Lee (US 20180302606 A1).
Regarding claims 5 and 14, Ranade modified by Cornog does not teach wherein the first image capturing module further comprises a first image capturing unit and a second image capturing unit, and a first baseline is located between the first image capturing unit and the second image capturing unit; the second image capturing module further comprises the first image capturing unit and a third image capturing unit, and a second baseline is located between the first image capturing unit and the third image capturing unit; and the conversion ratio is a reciprocal of a ratio of the second baseline to the first baseline.
	Lee teaches wherein the first image capturing module further comprises a first image capturing unit and a second image capturing unit, and a first baseline is located between the first image capturing unit and the second image capturing unit (BL1 of fig. 1); the second image capturing module further comprises the first image capturing unit and a third image capturing unit, and a second baseline is located between the first image capturing unit and the third image capturing unit (BL1 of fig. 1); and the conversion ratio is a reciprocal of a ratio of the second baseline to the first baseline ([0024-0025]).
Taking the teachings of Ranade, Cornog, and Lee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conversion ratio of the baselines of Lee into the fusion method of Ranade and Cornog for making better quality of the depth maps generated by the depth map generation device. 

Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425